Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143224-5                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  Estate of JEANETTE BROOKSHIRE, by                                                                       Mary Beth Kelly
  its Personal Representative, RANDALL                                                                    Brian K. Zahra,
  D. BROOKSHIRE,                                                                                                     Justices
                Plaintiff-Appellant,
  v                                                                SC: 143224-5
                                                                   COA: 291186; 292991
                                                                   Washtenaw CC: 03-000731-NH
  NANCYLEE STIER, M.D., ANN ARBOR
  INPATIENT PHYSICIANS, P.L.L.C.,
  BHARTIBEN PATEL, M.D., PATEL
  INTERNAL MEDICINE ASSOCIATES, P.C.,
  KELLY MANDAGERE, M.D., ANN ARBOR
  ENDOCRINOLOGY AND DIABETES
  ASSOCIATES, P.C., and ROBERT
  URBANIC, M.D.,
            Defendants-Appellees,
  and
  TRINITY HEALTH-MICHIGAN, d/b/a
  ST. JOSEPH MERCY HOSPITAL, f/k/a
  MERCY HEALTH SERVICES,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 24, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2011                  _________________________________________
         d0919                                                                Clerk